TEXAS CAPITAL BANK, NATIONAL ASSOCATION

 

GUARANTY AGREEMENT

(Validity)

 

            THIS GUARANTY AGREEMENT (“Guaranty”) is made as of May 11, 2012, by
Guarantor (as hereinafter defined) for the benefit of Bank (as hereinafter
defined).

 

            1.         Definitions.  As used in this Guaranty, the following
terms have the meanings indicated below:

 

“Affiliate,” when used with respect to any Person, means any other Person that,
directly or indirectly, controls or is controlled by or is under common control
with such Person.  For purposes of this definition “control” (including the
terms “controlled by” and under “common control with”), with respect to any
person, means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

            “Bank” means TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, and its
successors and assigns, whose address for notice purposes is the following:

 

                        Texas Capital Bank, National Association

                        2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Facsimile No.:  (214) 932-6607

Attention:  Elizabeth W. Falco

 

            “Borrower” (whether one or more) means HARTMAN RICHARDSON HEIGHTS
PROPERTIES, LLC, a Texas limited liability company, HARTMAN COOPER STREET PLAZA,
LLC, a Texas limited liability company, HARTMAN SHORT TERM INCOME PROPERTIES XX,
INC., a Maryland corporation, and each other Person who from time to time
becomes a Borrower under the Loan Agreement, and such Person’s heirs, personal
representatives, successors and assigns.

 

            “Debtor Relief Laws” means Title 11 of the United States Code, as
now or hereafter in effect, or any other applicable law, domestic or foreign, as
now or hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors generally
from time to time in effect.

 

“Guaranteed Indebtedness” means (a) all indebtedness, obligations and
liabilities of Borrower to Bank of any kind or character, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several, and
regardless of whether such indebtedness, obligations and liabilities may, prior
to their acquisition by Bank, be or have been payable to or in favor of a third
party and subsequently acquired by Bank (it being contemplated that Bank may
make such acquisitions from third parties), including, without limitation, all
indebtedness, obligations and liabilities of Borrower to Bank now existing or
hereafter arising by note, draft, acceptance, guaranty, endorsement, lease,
letter of credit, assignment, purchase, overdraft, discount, indemnity agreement
or otherwise, including, without limitation, all amounts owing pursuant to the
Promissory Note, (b) all accrued but unpaid interest on any of the indebtedness
described in (a) above, and including any and all pre-and post-maturity interest
thereon, including, without limitation, post-petition interest and expenses
(including attorneys’ fees), if Borrower is the debtor in a bankruptcy
proceeding under the Debtor Relief Laws, whether or not allowed under any Debtor
Relief Law, (c) all obligations of Borrower and other Persons to Bank under any
documents evidencing, securing, governing and/or pertaining to all or any part
of the indebtedness described in (a) and (b) above (collectively, the “Loan
Documents,” which shall include this Guaranty), (d) all costs and expenses
incurred by Bank in connection with the collection and administration of all or
any part of the indebtedness and obligations described in (a), (b) and (c) above
or the protection or preservation of, or realization upon, the collateral
securing all or any part of such indebtedness and obligations, including,
without limitation, all reasonable attorneys’ fees, and (e) all renewals,
extensions, modifications and rearrangements of the indebtedness and obligations
described in (a), (b), (c) and (d) above.

 

            “Guarantor” (whether one or more) means ALLEN R. HARTMAN and such
Person’s heirs, personal representatives, successors and assigns, whose address
for notice purposes is the following:

 

 

            “Person” means any individual, corporation, partnership, joint
venture, limited liability company or partnership (general or limited),
association, trust, unincorporated association, joint stock company, government,
municipality, political subdivision or agency, or other entity.

 

            “Promissory Note” means that certain Promissory Note dated on even
date herewith, in the original principal amount of $30,000,000.00, executed by
Borrower and payable to the order of Bank and all amendments, restatements,
increases, renewals and extensions thereof.

 

2.                  Payment.  Guarantor is a direct or indirect beneficial owner
of Borrower and the extension of credit to Borrower is a substantial and direct
benefit to Guarantor.  As an inducement to Bank to extend or continue to extend
credit and other financial accommodations to Borrower, Guarantor, for value
received, jointly and severally, does hereby unconditionally and absolutely
guarantee the prompt and full payment and performance of the Guaranteed
Indebtedness when due or declared to be due and at all times thereafter but only
in the event that (a) there has been fraud or a material misrepresentation by
Guarantor or the Borrower in connection with the negotiation, authorization,
execution or delivery of the Note or any other Loan Document or any financial
statements of Guarantor or Borrower, or (b) the Note or any other Loan Document
has not been duly authorized, executed and delivered on behalf of the Borrower,
or (c) Borrower or Guarantor shall at any time deny liability to Bank under the
Note or any other Loan Document, or (d) Bank reasonably determines there (i) has
been fraud or a misrepresentation in connection the Borrower’s use of the Bank’s
check processing systems, including without limitation, any remote capture
system or any other digital or electronic processing or transmission of checks
for deposit, collection or any other purpose (“Remote Capture Services”) or (ii)
has been a violation by Borrower of any agreement with Bank regarding Remote
Capture Services.  Guarantor shall not be relieved from liability hereunder
because of any negligence, mistake, act or omission of Bank or its agents in
making examinations, investigations or advances or receiving collections under
the Loan Documents.  Guarantor shall promptly pay the amount due thereon to Bank
without notice or demand, of any kind or nature, in lawful money of the United
States of America.

 

3.                  Character of Obligations.  This is an absolute, continuing
and unconditional guaranty of payment and not of collection, and if at any time
or from time to time there is no outstanding Guaranteed Indebtedness, the
obligations of Guarantor with respect to any and all Guaranteed Indebtedness
incurred thereafter shall not be affected.  All Guaranteed Indebtedness
heretofore, concurrently herewith or hereafter made by Bank to Borrower shall be
conclusively presumed to have been made or acquired in acceptance hereof. 
Guarantor shall be liable, jointly and severally, with Borrower and any other
guarantor of all or any part of the Guaranteed Indebtedness.

 

4.                  No Right of Revocation.  Guarantor understands and agrees
that Guarantor may not revoke its future obligations under this Guaranty at any
time as long as any Guaranteed Indebtedness is outstanding or as long as Bank is
under any obligation to extend credit, in any form, to Borrower.  If Guarantor
is an individual and dies, Guarantor’s obligations under this Guaranty shall be
binding on Guarantor’s estate.

 

5.                  Representations and Warranties.  Guarantor hereby represents
and warrants the following to Bank:

 

(a)                This Guaranty may reasonably be expected to benefit, directly
or indirectly, Guarantor, and (i) if Guarantor is a corporation or limited
liability company, the Board of Directors or other governing body of Guarantor
has determined that this Guaranty may reasonably be expected to benefit,
directly or indirectly, Guarantor, or (ii) if Guarantor is a partnership, the
requisite number of its partners have determined that this Guaranty may
reasonably be expected to benefit, directly or indirectly, Guarantor, and (iii)
the value of the consideration received and to be received by Guarantor is
reasonably worth at least as much as the liability and obligation of Guarantor
hereunder, and such liability and obligation may reasonably be expected to
benefit Guarantor directly or indirectly; and

 

(b)               Guarantor has adequate means to obtain from Borrower on a
continuing basis information concerning the financial condition of Borrower and
Guarantor is not relying on Bank to provide such information to Guarantor either
now or in the future; and

 

(c)                Guarantor has the power and authority to execute, deliver and
perform this Guaranty and any other agreements executed by Guarantor
contemporaneously herewith, and the execution, delivery and performance of this
Guaranty and any other agreements executed by Guarantor contemporaneously
herewith do not and will not violate (i) any agreement or instrument to which
Guarantor is a party, (ii) any law, rule, regulation or order of any
governmental authority to which Guarantor is subject, or (iii) its
organizational documents; and

 

(d)               Neither Bank nor any other party has made any representation
or warranty to Guarantor in order to induce Guarantor to execute this Guaranty;
and

 

(e)                The financial statements and other financial information
regarding Guarantor heretofore and hereafter delivered to Bank are and shall be
true and correct in all material respects and fairly present the financial
position of Guarantor as of the dates thereof, and no material adverse change
has occurred in the financial condition of Guarantor reflected in the financial
statements and other financial information regarding Guarantor heretofore
delivered to bank since the date of the last statement thereof; and

 

(f)                As of the date hereof, and after giving effect to this
Guaranty and the obligations evidenced hereby, (i) Guarantor is and will be
solvent, (ii) the fair saleable value of Guarantor’s assets exceeds and will
continue to exceed its liabilities (both fixed and contingent), (iii) Guarantor
is and will continue to be able to pay its debts as they mature, and (iv) if
Guarantor is not an individual, Guarantor has and will continue to have
sufficient capital to carry on its business and all businesses in which it is
about to engage.

 

6.                  Covenants.  Guarantor hereby covenants and agrees with Bank
as follows:

 

(a)                Guarantor shall not, so long as its obligations under this
Guaranty continue, transfer or pledge any material portion of its assets for
less than full and adequate consideration; and

 

(b)               Guarantor shall promptly furnish to Bank from time to time
such financial statements and other financial information of Guarantor as Bank
may reasonably require, in form and substance satisfactory to Bank; provided,
however, if, pursuant to the other Loan Documents, Guarantor is obligated to
provide financial statements to Bank at specific times and in a specific format,
those provisions shall control over this Section 6(b); and

 

(c)                Guarantor shall promptly furnish to Bank such additional
information concerning Guarantor as Bank may reasonably request; and

 

(d)               Guarantor shall comply with all terms and provisions of the
Loan Documents that apply to Guarantor; and

 

(e)                Guarantor shall promptly inform Bank of (i) any litigation or
governmental investigation against Guarantor or affecting any security for all
or any part of the Guaranteed Indebtedness or this Guaranty which, if determined
adversely, might reasonably be expected to have a material adverse effect upon
the financial condition of Guarantor or upon such security or might reasonably
be excepted to cause a default under any of the Loan documents, (ii) any claim
or controversy which might reasonably be expected to become the subject of such
litigation or governmental investigation, and (iii) any material adverse change
in the financial condition of Guarantor.

 

7.                  Consent and Waiver.

 

(a)                Guarantor waives (i) promptness, diligence and notice of
acceptance of this Guaranty and notice of the incurring of any obligation,
indebtedness or liability to which this Guaranty applies or may apply and,
except as expressly required by this Guaranty or the other Loan Documents,
waives presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration, notice of
dishonor, diligence in enforcement and indulgences of every kind, and (ii) the
taking of any other action by Bank, including, without limitation, giving any
notice of default or any other notice to, or making any demand on, Borrower, any
other guarantor of all or any part of the Guaranteed Indebtedness or any other
party.

 

(b)               Guarantor waives any rights Guarantor has under, or any
requirements imposed by, (i) Chapter 34 of the Texas Business and Commerce Code,
as amended (except rights under Section 34.04), (ii) Section 17.001 of the Texas
Civil Practice and Remedies Code, as amended, (iii) Rule 31 of the Texas Rules
of Civil Procedure, as amended, and (iv) any and all rights under Sections
51.003, 51.004 and 51.005 of the Texas Property Code, as amended.

 

(c)                Bank may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to Guarantor and without impairing,
releasing, reducing or affecting the obligations of Guarantor hereunder:  (i)
change the manner, place or terms of payment of all or any part of the
Guaranteed Indebtedness, or renew, extend, modify, rearrange or alter all or any
part of the Guaranteed Indebtedness; (ii) change the interest rate accruing on
any of the Guaranteed Indebtedness (including, without limitation, any periodic
change in such interest rate that occurs because such Guaranteed Indebtedness
accrues interest at a variable rate which may fluctuate from time to time);
(iii) sell, exchange, release, surrender, subordinate, realize upon or otherwise
deal with in any manner and in any order any collateral for all or any part of
the Guaranteed Indebtedness; (iv) neglect, delay, omit, fail or refuse to take
or prosecute any action for the collection of all or any part of the Guaranteed
Indebtedness or this Guaranty or to take or prosecute any action in connection
with any of the Loan Documents; (v) exercise or refrain from exercising any
rights against Borrower or others, or otherwise act or refrain from acting; (vi)
settle or compromise all or any part of the Guaranteed Indebtedness and
subordinate the payment of all or any part of the Guaranteed Indebtedness to the
payment of any obligations, indebtedness or liabilities which may be due or
become due to bank or others; (vii) apply any deposit balance, fund, payment,
collections through process of law or otherwise or other collateral of Borrower
to the satisfaction and liquidation of the indebtedness or obligations of
Borrower to Bank, if any, not guaranteed under this Guaranty; and (viii) apply
any sums paid to Bank by Guarantor, Borrower or others to the Guaranteed
Indebtedness in such order and manner as Bank, in its sole discretion, may
determine.

 

(d)        Should Bank seek to enforce the obligations of Guarantor hereunder by
action in any court or otherwise, Guarantor waives any requirement, substantive
or procedural, that (i) Bank first enforce any rights or remedies against
Borrower or any other person or entity liable to Bank for all or any part of the
Guaranteed Indebtedness, including, without limitation, that a judgment first be
rendered against Borrower or any other person or entity, or that Borrower or any
other person or entity should be joined in such cause, or (ii) Bank shall first
enforce rights against any collateral which shall ever have been given to secure
all or any part of the Guaranteed Indebtedness or this Guaranty.  Such waiver
shall be without prejudice to Bank’s right, at its option, to proceed against
Borrower or any other person or entity, whether by separate action or by
joinder.

 

(e)        In addition to any other waivers, agreements and covenants of
Guarantor set forth herein, Guarantor hereby further waives and releases all
claims, causes of action, defenses and offsets for any act or omission of Bank,
its directors, officers, employees, representatives or agents in connection with
Bank’s administration of the Guaranteed Indebtedness, except for Bank’s willful
misconduct and gross negligence.

 

8.                  Obligations Not Impaired.

 

(a)        Guarantor agrees that its obligations under this Guaranty shall not
be released, diminished, impaired, reduced or affected by the occurrence of any
one or more of the following events:  (i) the death, disability or lack of
corporate power of Borrower, Guarantor or any other guarantor of all or any part
of the Guaranteed Indebtedness, (ii) any receivership, insolvency bankruptcy,
disability or other proceedings affecting Borrower, Guarantor or any other
guarantor of all or any part of the Guaranteed Indebtedness, or any of their
respective property; (iii) the partial or total release or discharge of Borrower
or any other guarantor of all or any part of the Guaranteed Indebtedness, or any
other person or entity from the performance of any obligation contained in any
instrument or agreement evidencing, governing or securing all or any part of the
Guaranteed Indebtedness, whether occurring by reason of law or otherwise;  (iv)
the taking or accepting of any collateral for all or any part of the Guaranteed
Indebtedness or this Guaranty; (v) the taking or accepting of any other guaranty
for all or any part of the Guaranteed Indebtedness; (vi) any failure by Bank to
acquire, perfect or continue any lien or security interest on collateral
securing all or any part of the Guaranteed Indebtedness or this Guaranty; (vii)
the impairment of any collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty; (viii) any failure by Bank to sell any collateral
securing all or any part of the Guaranteed Indebtedness or this Guaranty in a
commercially reasonable manner or as otherwise required by law; (ix) any
invalidity or unenforceability of or defect of deficiency in any of the Loan
Documents; or (x) any other circumstance which might otherwise constitute a
defense available to, or discharge of, Borrower, Guarantor or any other
guarantor of all or any part of the Guaranteed Indebtedness.

 

(b)        This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of all or any part of the Guaranteed
Indebtedness is rescinded or must otherwise be returned by Bank upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor of all or any part of the Guaranteed Indebtedness, or otherwise, all
as though such payment had not been made.

 

            (c)        None of the following shall affect Guarantor’s liability
hereunder:  (i) the unenforceability of all or any part of the Guaranteed
Indebtedness against Borrower by reason of the fact that the Guaranteed
Indebtedness exceeds the amount permitted by law; (ii) the act of creating all
or any part of the Guaranteed Indebtedness is ultra vires; or (iii) the officers
or partners creating all or any part of the Guaranteed Indebtedness acted in
excess of their authority.  Guarantor hereby acknowledges that withdrawal from,
or termination of, any ownership interest in Borrower now or hereafter owned or
held by Guarantor shall not alter, affect or in any way limit the obligations of
Guarantor hereunder.

 

            9.         Insolvency.  Should Guarantor become insolvent, or fail
to pay Guarantor’s debts generally as they become due, or voluntarily seek,
consent to, or acquiesce in the benefit or benefits of any Debtor Relief Law, or
become a party to (or be made the subject of) any proceeding provided for by any
Debtor Relief Law (other than as a creditor or claimant) that could reasonably
be expected to suspend or otherwise adversely affect the rights and remedies of
Bank granted hereunder, then, in any such event, the Guaranteed Indebtedness, to
the extent payable pursuant to Section 2, shall be, as between Guarantor and
Bank, a fully matured, due, and payable obligation of Guarantor to Bank (without
regard to whether the Guaranteed Indebtedness, or any part thereof is then due
and owing by Borrower to Bank), payable in full by Guarantor to Bank upon
demand, which shall be the estimated amount owing in respect of the contingent
claim created hereunder.

 

            10.       Subrogation.  Until the Guaranteed Indebtedness has been
paid, in full, Guarantor hereby covenants and agrees that it shall not assert,
enforce, or otherwise exercise (a) any right of subrogation to any of the rights
or liens of Bank against Borrower or any other guarantor of the Guaranteed
Indebtedness or any collateral or other security, or (b) unless such rights are
expressly made subordinate to the Guaranteed Indebtedness (in form and upon
terms acceptable to Bank) and the rights of Bank under this Guaranty and the
Loan Documents, any right of recourse, reimbursement, contribution,
indemnification, or similar right against Borrower or any other guarantor of all
or any part of the Guaranteed Indebtedness.

 

            11.       Subordinate Debt.  All principal of and interest on all
indebtedness, liabilities, and obligations of Borrower to Guarantor (the
“Subordinated Debt”) now or hereafter existing, due or to become due to
Guarantor, or held or to be held by Guarantor, whether created directly or
acquired by assignment or otherwise, and whether evidenced by written instrument
or not, shall be expressly subordinated to the Guaranteed Indebtedness.  Until
such time as the Guaranteed Indebtedness is paid and performed in full and all
commitments to lend under the Loan Documents have terminated, Guarantor agrees
not to receive or accept any payment from Borrower with respect to the
Subordinated Debt at anytime an Event of Default or Default under the Loan
Documents has occurred and is continuing; and, in the event Guarantor receives
any payment on the Subordinated Debt in violation of the foregoing, Guarantor
will hold any such payment in trust for Bank and forthwith turn it over to Bank
in the form received, to be applied to the Guaranteed Indebtedness.  If
Guarantor has executed a separate subordination agreement (“Subordination
Agreement”) applicable to the Subordinated Debt, the Subordination Agreement
shall control over any inconsistent provision in this Section 11.

 

            12.       No Fraudulent Transfer.  It is the intention of Guarantor
and Bank that the amount of the Guaranteed Indebtedness guaranteed by Guarantor
by this Guaranty shall be in, but not in excess of, the maximum amount permitted
by fraudulent conveyance, fraudulent transfer, or similar laws applicable to
Guarantor.  Accordingly, notwithstanding anything to the contrary contained in
this Guaranty or any other agreement or instrument executed in connection with
the payment of any of the Guaranteed Indebtedness, the amount of the Guaranteed
Indebtedness guaranteed by Guarantor by this Guaranty shall be limited to that
amount which after giving effect thereto would not (a) render Guarantor
insolvent, (b) result in the fair saleable value of the assets of Guarantor
being less than the amount required to pay its debts and other liabilities
(including contingent liabilities) as they mature, or (c) leave Guarantor with
unreasonably small capital to carry out its business as now conducted and as
proposed to be conducted, including its capital needs, as such concepts
described in clauses (a), (b) and (c) of this Section 12, are determined under
applicable law, if the obligations of Guarantor hereunder would otherwise be set
aside, terminated, annulled or avoided for such reason by a court of competent
jurisdiction in a proceeding actually pending before such court.  For purposes
of this Guaranty, the term “applicable law” means as to Guarantor each statute,
law, ordinance, regulation, order, judgment, injunction or decree of the United
States or any state or commonwealth, any municipality, any foreign country, or
any territory, possession or tribunal applicable to Guarantor.

 

            13.       Actions against Guarantor.  When all or any portion of the
Guaranteed Indebtedness becomes due in accordance with Section 2, Guarantor
shall, upon demand, promptly pay the amount due thereon to Bank, in lawful money
of the United States, at Bank’s address set forth above.  One or more successive
or concurrent actions may be brought against Guarantor, either in the same
action in which Borrower is sued or in separate actions, as often as Bank deems
advisable.  The exercise by Bank of any right or remedy under this Guaranty or
under any other agreement or instrument, at law, in equity otherwise, shall not
preclude concurrent or subsequent exercise of any other right or remedy.  The
books and records of Bank shall be admissible in evidence in any action or
proceeding involving this Guaranty and shall be prima facie evidence of the
payments made on, and the outstanding balance of, the Guaranteed Indebtedness.

 

            14.       Notice of Sale.  Except as otherwise required by law, in
the event that Guarantor is entitled to received any notice under the Uniform
Commercial Code, as it exists in the state governing any such notice, of the
sale or other disposition of any collateral securing all or any part of the
Guaranteed Indebtedness or this Guaranty, reasonable notice shall be deemed
given when such notice is deposited in the United States mail, postage prepaid,
at the address for Guarantor set forth above, ten (10) days prior to the date
any public sale, or after which any private sale of any such collateral is to be
held; provided, however, that notice given in any other reasonable manner or at
any other reasonable time shall be sufficient.

 

            15.       Waiver by Bank.  No delay on the part of Bank in
exercising any right hereunder or failure to exercise the same shall operate as
a waiver of such right.  In no event shall any waiver of the provisions of this
Guaranty be effective unless the same be in writing and signed by an officer of
Bank, and then only in the specific instance and for the purpose given.

 

            16.       Successors and Assigns.  This Guaranty is for the benefit
of Bank, its successors and assigns.  This Guaranty is binding upon Guarantor
and Guarantor’s heirs, executors, administrators, personal representatives and
successors, including, without limitation, any person or entity obligated by
operation of law upon the reorganization, merger, consolidation or other change
in the organizational structure of Guarantor.

 

            17.       Setoff Rights.  Bank shall have the right to set off and
apply against the Guaranteed Indebtedness, any and all deposits owing from Bank
to Guarantor if Guarantor’s obligation to remit all or any portion of the
Guaranteed Indebtedness has matured under this Guaranty irrespective of whether
or not such Beneficiary shall have made any demand under this Guaranty.  The
rights and remedies of Bank hereunder are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which Bank may
have.

 

            18.       Costs and Expenses.  Guarantor shall pay on demand by Bank
all costs and expenses, including, without limitation, all reasonable attorneys’
fees incurred by Bank in connection with the enforcement and/or collection of
this Guaranty.  This covenant shall survive the payment of the Guaranteed
Indebtedness.

 

            19.       Severability.  If any provision of this Guaranty is held
by a court of competent jurisdiction to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable, shall not
impair or invalidate the remainder of this Guaranty, and the effect thereof
shall be confined to the provision held to be illegal, invalid or unenforceable.

 

            20.       No Obligation.  Nothing contained herein shall be
construed as an obligation on the part of Bank to extend or continue to extend
credit to Borrower.

 

            21.       Amendment.  No modification or amendment of any provision
of this Guaranty, nor consent to any departure by Guarantor therefrom, shall be
effective unless the same shall be in writing and signed by an officer of Bank,
and then shall be effective only in the specific instance and for the purpose
for which given.

 

            22.       Cumulative Rights.  All rights and remedies of Bank
hereunder are cumulative of each other and of every other right or remedy which
Bank may otherwise have at law or in equity or under any instrument or
agreement, and the exercise of one or more of such rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of any other rights or
remedies.

 

            23.       Compliance with Applicable Usury Laws.  Notwithstanding
any other provision of this Guaranty or of any instrument or agreement
evidencing, governing or securing all or any part of the Guaranteed
Indebtedness, Guarantor and Bank by its acceptance hereof agree that Guarantor
shall never be required or obligated to pay interest in excess of the maximum
nonusurious interest rate as may be authorized by applicable law for the written
contracts which constitute the Guaranteed Indebtedness.  It is the intention of
Guarantor and Bank to conform strictly to the applicable laws which limit
interest rates, and any of the aforesaid contracts for interest, if and to the
extent payable by Guarantor, shall be held to be subject to reduction to the
maximum nonusurious interest rate allowed under said law.

 

            24.       Descriptive Headings.  The headings in this Guaranty are
for convenience only and shall not define or limit the provisions hereof.

 

            25.       Gender.  Within this Guaranty, words of any gender shall
be held and construed to include the other gender.

 

            26.       Further Assurances.  Guarantor will, on request of Bank,
promptly (a) correct any defect, error or omission which may be discovered in
the contents of this Guaranty or in any other Loan Document; (b) execute,
acknowledge, authorize, deliver and record or file such further instruments
(including, without limitation, further guaranty agreements) and (c) do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Guaranty.

 

            27.       Entire Agreement.  THIS GUARANTY CONTAINS THE ENTIRE
AGREEMENT BETWEEN GUARANTOR AND BANK REGARDING THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR WRITTEN AND ORAL AGREEMENTS AND UNDERSTANDINGS, IF ANY,
REGARDING SAME; PROVIDED, HOWEVER, THIS GUARANTY IS IN ADDITION TO AND DOES NOT
REPLACE, CANCEL, MODIFY OR AFFECT ANY OTHER GUARANTY OF GUARANTOR NOW OR
HEREAFTER HELD BY BANK THAT RELATES TO BORROWER AND DIFFERENT INDEBTEDNESS.

 

            28.       GOVERNING LAW AND VENUE.  THIS GUARANTY IS BEING EXECUTED
AND DELIVERED, AND IS INTENDED TO BE PERFORMED, IN DALLAS COUNTY, TEXAS AND THE
LAWS (EXCLUDING CHOICE OF LAW PROVISIONS) OF SUCH STATE SHALL GOVERN THE
VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS GUARANTY, EXCEPT
TO THE EXTENT FEDERAL LAWS OTHERWISE GOVERN THE VALIDITY, CONSTRUCTION,
ENFORCEMENT AND INTERPRETATION OF ALL OR ANY PART OF THIS GUARANTY.  ALL LEGAL
ACTIONS RELATED TO THIS GUARANTY SHALL BE BROUGHT IN THE APPROPRIATE COURT OF
LAW LOCATED IN DALLAS COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER VENUES.

 

            29.       WAIVER OF RIGHT TO JURY.  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY BORROWER IN THE ENFORCEMENT OF
ANY OF THE TERMS OR PROVISIONS OF THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.

 

            30.       NO ORAL AGREEMENTS.  THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

31.       Facsimile Signatures.  Delivery of an executed counterpart of this
Guaranty by facsimile transmission or portable document format (pdf) shall be
equally as effective as delivery of an executed original counterpart and shall
constitute a covenant to deliver an executed original counterpart, but the
failure to do so shall not affect the validity, enforceability and binding
effect of this Guaranty.  This provision shall apply to all of the Loan
Documents as if fully set forth therein.

 

[Signature Page Follows]


 

            EXECUTED as of the date first above written.

 

                                                                                   
GUARANTOR:

 

 

                                                                                   
                                                                       

ALLEN R. HARTMAN, individually

 

 